DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/22/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Bibl et al. (US 2014/0367633).
Regarding claim 1, Bibl et al. discloses a display unit (100, see Figs. 1A, 15, 20, Para. 0060) comprising: a plurality of first light emitting regions (e.g. the region in the pixels 106 and subpixels 108, see Fig. 1A, Para. 0060) from which a first color light (e.g. blue, green, red, or yellow, etc., see Figs. 11C, 11E, Para. 0096, 0101, 0115, and 0117) is extracted; a plurality of second light emitting regions (e.g. the region in the pixels 106 and subpixels 108, see Fig. 1A, Para. 0060) from which a color light different st or the 3rd LED device 400, see Figs. 11C, 11E, Para. 0096) provided in each of the plurality of first light emitting regions and emitting the first color light (e.g. deep blue 420 nm-450 nm, see Figs. 11C, 11E, Para. 0101); a second light emitting device (e.g. the 2nd LED device 400, see Figs. 11C, 11E) provided in each of the plurality of second light emitting regions and emitting a variation of the first color light (e.g. blue 450 nm-495 nm, see Figs. 11C, 11E, Para. 0101) wherein the variation of the first color light has a wavelength variation greater than a wavelength variation of the first color light emitted from the first light emitting device; and a wavelength converter (310, see Figs. 11C and 11E, para. 0096, 0101) provided in the second light emitting regions (middle region (see Fig. 11E) and converting a wavelength of the variation of the first color light emitted from the second light emitting device (LED device 400).

Regarding claim 2, Bibl et al. further discloses the first color light is a blue light (see Figs. 11C, 11E, Para. 0117).

Regarding claim 3, Bibl et al. further discloses the plurality of second light emitting regions include a plurality of short-wavelength light emitting regions from which a second color light is extracted, and a plurality of long-wavelength light emitting regions from which a third color light having a wavelength longer than a wavelength of the second color light is extracted.

Regarding claim 4, Bibl et al. further discloses the second color light is a green light, and the third color light is a red light (see Figs. 11C and 11E, Para. 0117).

Regarding claim 5, Bibl et al. further discloses an average wavelength of the variation of the first color light emitted from the second light emitting device provided in  each of the plurality of short-wavelength light emitting regions is shorter than an average wavelength of the variation of the first color light to be emitted from the second light emitting device provided in each of the plurality of long-wavelength light emitting regions.

Regarding claim 6, Bibl et al. further discloses the first color light is a green light (see Figs. 11C and 11E).

Regarding claim 7, Bibl et al. further discloses comprising a color filter (328, Figs. 12A and 12C, Para. 0129) that is provided in at least the plurality of second light emitting regions and transmits a light in a selective wavelength range.

Regarding claim 8, Bibl et al. further discloses comprising the wavelength converter (310) includes a phosphor material, a nanophosphor material, a quantum dot, a quantum disk, or a quantum rod (Para. 0101, 0102, and 0108).

Regarding claim 9, Bibl et al. further discloses the first light emitting device and the second light emitting device are configured by a light emitting diode (LED devices 400, see Figs. 11C and 11E).

Regarding claim 10, Bibl et al. further discloses the light emitting diode includes a gallium nitride-based semiconductor material (see Para. 0101).

Regarding claim 11, Bibl et al. discloses an illumination unit (100, see Figs. 1A, 15, 20, Para. 0060) comprising: a plurality of first light emitting regions (e.g. the region in the pixels 106 and subpixels 108, see Fig. 1A, Para. 0060) from which a first color light (e.g. blue, green, red, or yellow, etc., see Figs. 11C, 11E, Para. 0096, 0101, 0115, and 0117) is extracted; a plurality of second light emitting regions (e.g. the region in the pixels 106 and subpixels 108, see Fig. 1A, Para. 0060) from which a color light different from the first color light is extracted; a first light emitting device (e.g. the 1st or the 3rd LED device 400, see Figs. 11C, 11E, Para. 0096) provided in each of the plurality of first light emitting regions and emitting the first color light (e.g. deep blue 420 nm-450 nm, see Figs. 11C, 11E, Para. 0101); a second light emitting device (e.g. 2nd  LED device 400, see Figs. 11C, 11E, Para. 0096) provided in each of the plurality of second light emitting regions and emitting the first color light (e.g. blue 450 nm-495 nm, see Figs. 11C, 11E, Para. 0101) wherein the variation of the first color light has a wavelength variation greater than a wavelength variation of the first color light to be emitted from the first light emitting device; and a wavelength converter (310, see Figs. 11C and 11E, para. 0096, 0101) provided in the second light emitting regions and 

Regarding claim 12, Bibl et al. further discloses the first color light is a blue light (see Figs. 11C, 11E, Para. 0117).

Regarding claim 13, Bibl et al. further discloses the plurality of second light emitting regions include a plurality of short-wavelength light emitting regions from which a second color light is extracted, and a plurality of long-wavelength light emitting regions from which a third color light having a wavelength longer than a wavelength of the second color light is extracted.

Regarding claim 14, Bibl et al. further discloses the second color light is a green light, and the third color light is a red light (see Figs. 11C and 11E, Para. 0117).

Regarding claim 15, Bibl et al. further discloses an average wavelength of the variation of the first color light emitted from the second light emitting device provided in  each of the plurality of short-wavelength light emitting regions is shorter than an average wavelength of the variation of the first color light to be emitted from the second light emitting device provided in each of the plurality of long-wavelength light emitting regions.


Regarding claim 16, Bibl et al. further discloses the first color light is a green light (see Figs. 11C and 11E).

Regarding claim 17, Bibl et al. further discloses comprising a color filter (328, Figs. 12A and 12C, Para. 0129) that is provided in at least the plurality of second light emitting regions and transmits a light in a selective wavelength range.

Regarding claim 18, Bibl et al. further discloses comprising the wavelength converter (310) includes a phosphor material, a nanophosphor material, a quantum dot, a quantum disk, or a quantum rod (Para. 0101, 0102, and 0108).

Regarding claim 19, Bibl et al. further discloses the first light emitting device and the second light emitting device are configured by a light emitting diode (LED devices 400, see Figs. 11C and 11E).

Regarding claim 20, Bibl et al. further discloses the light emitting diode includes a gallium nitride-based semiconductor material (see Para. 0101).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that Bibl failed to disclose individually, or suggest in combination, "a second light emitting device provided in each of the plurality issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). In this case,  the claim limitation “first light emitting device” is interpreted as LED device including first light distribution layer 320 and first red wavelength conversion layer “310” (and any intermediate layers) and it is not just the LED device. Therefore, the second light emitting device provided emitting a variation of the first color light since it has different wavelength conversion layers 310  compare to the first light emitting device. Furthermore, the applicant is respectfully advised that products of identical structure or chemical composition, or produced by identical or substantially identical processes, cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.  In re Best, 195 USPQ 430 (CCPA 1977), and In re Spada, 15 USPQ2d 1655 (Fed. Cir. 1990).  See MPEP § 2112.01. In this case, Bibl discloses an LED device has same chemical composition with same wavelength conversion layer. Therefore, the properties applicant discloses and/or claims are necessarily present.     



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TSION TUMEBO/
Primary Examiner, Art Unit 2875